Citation Nr: 0909287	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  02-04 807	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for sinusitis and 
bronchitis.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1979 to August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on June 30, 2008, 
which vacated a June 2006 Board decision as to the issue 
listed on the title page of this decision and remanded the 
matter for additional development.  In accepting the terms of 
a joint motion for remand the Court, in essence, found the 
Board's decision had failed to adequately address the 
evidence of record and noted that upon remand the Board 
should consider whether an etiology opinion was necessary.

The issue remaining on appeal initially arose from a 
September 2000 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In this appeal, the Veteran has been represented by an 
attorney who is no longer accredited to represent Veterans 
before the Board.  The Veteran was notified of this fact and 
was provided with options for selecting another 
representative.  The first letter was sent to a Blake Drive 
address, and returned to the Board by the United States Post 
Office as the time for forwarding the mail to the new address 
had expired.  The Board then resent the notification to the 
new address (Mulholland Court), and the Veteran was given 30 
days to respond.  No response was received.  The Board will 
thus assume that the Veteran no longer desires 
representation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran failed to report for a scheduled VA 
examination in conjunction with his claim and good cause for 
his failure to report has not been shown.

3.  The available evidence of record does not demonstrate 
that a chronic sinusitis and bronchitis disability was 
manifest during active service nor that it developed as a 
result of any established event, injury, or disease during 
active service.


CONCLUSION OF LAW

A chronic sinusitis and bronchitis disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by Court have been fulfilled by 
information provided to the Veteran by correspondence dated 
in April 2001.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  Because 
of the decision in this case, any deficiency in the initial 
notice to the Veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2008).  The Court 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2008).  Here, the notice requirements pertinent to the issue 
on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  A review of the record shows that the Board 
remanded the issue on appeal for a VA examination in April 
2004, that the Veteran was properly notified of the date and 
time for a scheduled VA examination, and that he failed to 
report for the scheduled VA examination associated with his 
service connection claim in February 2005.  Therefore, the 
Veteran's original compensation claim must be rated based 
upon the evidence of record.  See 38 C.F.R. § 3.655.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service medical records include a December 1980 
report which provided a diagnoses of resolved 
sinusitis/bronchitis.  A March 1985 report noted diagnoses of 
viral syndrome and sinusitis, but the examiner also noted 
there was no tenderness over the sinuses.  An April 1988 
report included a diagnosis of upper respiratory infection 
with possible early sinusitis.  A diagnosis of possible 
persistent bronchitis was provided in April 1990.  The 
Veteran was treated for acute sinusitis in November 1990.  
Records also show mild sinusitis and bronchitis secondary to 
an upper respiratory infection in March 1992 and treatment 
for upper respiratory infection/sinusitis in December 1997.  

On VA examination in August 2000 the Veteran reported that he 
had no problem with his sinuses or bronchitis.  Service 
department medical records dated in February 2004 noted 
assessments of sinusitis and bronchitis without opinion as to 
etiology.  An undated treatment report also of record noted 
complaints of chronic sinus infection and chronic left-sided 
nasal obstruction without opinion as to etiology.

A March 2005 computerized tomography (CT) scan report noted 
that there was a history of old nasal bone fracture and 
recurrent sinusitis.  The diagnosis was mild chronic 
inflammatory changes.  A May 2005 service department 
treatment report, verified by A.M., CDR, MC USN, provided a 
subjective history of chronic nasal obstruction.  It was 
noted that the Veteran stated that in 1984 or 1985 he began 
to notice some "sinus complaints" and that these "seem to 
stem from an injury to his nose while playing basketball."  
It was further noted that "when he gets an upper respiratory 
infection he tends to develop sinusitis."  The examiner 
noted that a CT scan demonstrated some trivial findings in 
the ethmoid sinuses and some maxillary sinus mucous retention 
cysts.  An examination of the head and face was normal to 
inspection and palpation.  Flexible fiber optic 
nasopharyngoscopy revealed no evidence of pus or polyps.  The 
diagnoses included deviated nasal septum with nasal 
obstruction and chronic rhinitis.  

A December 2008 statement from G.L.W., M.D. was to the effect 
that the family practice physician had reviewed the relevant 
medical and VA records and it was his opinion based on an 
interview of the Veteran and a review of the VA records that 
the Veteran's chronic sinusitis began in service.  He stated 
that his opinion was based on the Veteran's description of 
symptoms consistent with sinusitis, the Veteran's denying 
symptoms prior to the basketball injury, and the Veteran's 
present-day ongoing symptoms.

Based upon the available evidence of record, the Board finds 
it is not demonstrated that a chronic sinusitis and 
bronchitis disability was manifest during active service nor 
that it developed as a result of any established event, 
injury, or disease during active service.  Although service 
medical records show the Veteran was treated for sinusitis 
and bronchitis, there is no competent evidence indicating 
these were chronic disorders during active service and there 
is no competent evidence relating any present chronic 
disability to service.  As for the claimed basketball injury, 
service treatment records are silent as to any treatment for 
any basketball injury, including to the nose.  As noted 
above, the Veteran failed to report for a scheduled VA 
examination and under 38 C.F.R. § 3.655 the claim must be 
decided based upon the available record.  

The Board notes that the Veteran has provided no information 
that may be construed as competent lay evidence of chronic 
symptoms during active service or of continuity of 
symptomatology since active service.  His statements do not 
include report of symptoms a lay person could recognize as 
due to a chronic sinusitis or bronchitis disability.  It is 
also significant to note that the Veteran had over 20 years 
of active service and that his available service medical 
records appear to be substantially complete.  There is no 
medical report, however, providing a diagnosis of a chronic 
sinusitis or bronchitis disorder.  In fact, the reports note 
only resolved sinusitis/bronchitis, viral syndrome and 
sinusitis, possible early sinusitis, possible persistent 
bronchitis, acute sinusitis, and mild sinusitis and 
bronchitis secondary to an upper respiratory infection.  
Although these reports document approximately seven episodes 
of treatment over a seventeen year period, there is no 
competent evidence indicating this treatment was provided for 
a chronic disability.  The Board finds that the ability to 
distinguish between acute sinus and bronchial symptoms 
recurring over many years and the symptomatology of chronic 
sinusitis or bronchitis disability requires competent medical 
opinion.  The Court has held that the Board is prohibited 
from making medical etiology determinations based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board also notes that on VA examination in August 2000 
the Veteran reported that he had no problem with sinuses or 
bronchitis.  Although a February 2004 service department 
medical report noted assessments of sinusitis and bronchitis, 
there was no indication at that time that the disorders were 
considered to be chronic and no opinion as to etiology was 
provided.  The Board further notes that post-service medical 
records dated in March 2005 and May 2005 indicate a history 
of old nasal bone fracture and recurrent sinusitis and a 
subjective history of chronic nasal obstruction and sinus 
problems related to an injury in 1984 or 1985, but that the 
provided diagnoses did not include sinusitis or bronchitis.  
The 2008 opinion of Dr. G.L.W. while indicating a review of 
some records, is based, according to his statement, entirely 
upon the history provided by the Veteran.  While the private 
medical records indicate that the Veteran's current 
disability is a result of an event that occurred during the 
Veteran's service, this evidence is not based on a documented 
injury in service.  The Board finds that such reports have 
limited probative value as they are merely a recitation of 
the Veteran's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value.)  The Board is not required 
to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).  Thus, the probative value of a medical 
opinion is significantly lessened to the extent it is based 
on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

It is significant to note that the March 2005 and May 2005 
examiner neither provided diagnoses of a chronic sinusitis 
and bronchitis disability nor provided any opinion indicating 
that the reported history of sinusitis/sinus problems and 
upper respiratory infections were indicative of chronic 
disabilities related to service.  Nor were any opinions 
provided indicating any possible relationship between service 
and the diagnoses of mild chronic inflammatory changes, 
deviated nasal septum with nasal obstruction, and chronic 
rhinitis.  In fact, the May 2005 examiner noted that the CT 
scan demonstrated only trivial findings in the ethmoid 
sinuses and some maxillary sinus mucous retention cysts.  The 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The Board notes that the record is clear that the Veteran 
received treatment for symptoms during active service that 
may be related to a chronic sinusitis and bronchitis 
disability, but that there is no competent evidence of an 
established chronic sinusitis and bronchitis disability based 
upon the available record.  While it is possible that a 
medical opinion might provide a diagnosis of a chronic 
sinusitis and bronchitis disability related to service, the 
Board again notes that the Veteran failed to report for a 
scheduled VA examination and under 38 C.F.R. § 3.655 the 
present claim must be decided based upon the available 
record.  The Board has considered the issue of whether an 
etiology opinion is necessary, but finds that since the 
Veteran failed, without apparent cause, to appear for a 
scheduled Board hearing in December 2003 and failed to report 
for his VA examination in February 2005 there is no 
indication that he would appear for a re-scheduled VA 
examination.  In the absence of competent evidence 
demonstrating a chronic sinusitis or bronchitis disorder was 
incurred during service or evidence relating a present 
disability to a specific event or treatment in service, the 
Veteran's service connection claim must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
available evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for sinusitis and 
bronchitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


